Citation Nr: 1124003	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a chronic ulcer disorder.

2.  Entitlement to an increased rating greater than 50 percent for major depressive disorder.

3.  Entitlement to an increased rating greater than 30 percent for migraine headaches.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a rating greater than 10 percent for costochondritis.

6.  Entitlement to a compensable rating for gastritis.




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1987 to January 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was brought before the Board in August 2005, at which time the claim for service connection for a low back disorder was reopened, and that claim, along with the other claims, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims.  

In July 2007, the Veteran's claim for a total disability rating based on individual unemployability was granted. Thus, this claim is no longer on appeal.

Most recently, the case was again brought before the Board in December 2007 at which time the claims were remanded again to the AOJ due to noncompliance with the Board's prior Remand orders. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for a low back disorder and entitlement to increased ratings for costochondritis and gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on her part.

FINDINGS OF FACT

1.  Unappealed July 1991 and May 1992 rating decisions, in pertinent part, denied service connection for ulcer disease finding the medical evidence did not support a current diagnosis associated with military service. 

2.  Evidence received since the last final denial in May 1992 does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's major depressive disorder is manifested by sleep disturbances, depression, irritability, hypervigilence, exaggerated startle response, and some evidence of panic attacks, obsessive compulsive behavior, and suicidal ideation causing, overall, severe, but not total, social and occupational impairment. 

4.  The Veteran's headaches are manifested by subjective complaints of frequent characteristic prostrating attacks averaging approximately 10 times per month over the last several months.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied the claim for entitlement to service connection for ulcer disease is final, and the evidence received since 1992 in relation to this claim is not new and material, and, therefore the claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).

2. The criteria for an evaluation of 70 percent, but no more, for the Veteran's major depressive disorder (MDD) during the pendency of this appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9434 (2010).

3. The schedular criteria for a rating of 50 percent, but no more, for chronic headaches have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in June 2002, June 2006 and September 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2009 letter specifically told the Veteran why her ulcer claim was denied in prior rating decisions and what would constitute "new" and "material" evidence here to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 2009 letter also informed the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of her claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  As explained above, while the Veteran received an initial notice letter in June 2002 prior to the initial adjudication of her claims, complete notice was not effectuated until 2009, well after the initial adjudication of her claims.  The Veteran still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  See id.  Although the notice provided to the claimant in 2009 was not given prior to the first adjudication of the claims, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claims were readjudicated and an additional SSOC was provided to the Veteran in July 2010.  Not only has he been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's award and receipt of Social Security Administration (SSA) disability have also been obtained. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that she felt were relevant to the claims.  

In regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's ulcer claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claims are not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate her claim.  Since no new and material evidence has been submitted in conjunction with the recent claim, an examination is not required.  The Board notes, however, that the Veteran had in the past been afforded VA gastrointestinal examinations in March 1991, September 2002, and September 2006.  No further examination is needed because the Veteran has not supplied new and material evidence sufficient to reopen the claim.  This is discussed in more detail below.

With regard to the Veteran's major depressive disorder and migraine headaches increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in April 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

New and Material Evidence (Ulcer)

The Veteran claims she suffered with an ulcer while on active duty and currently has a chronic ulcer condition due to the in-service ulcer.  Specifically, the Veteran indicates when she was at home with her family in May 1990 (while still on active duty), she started coughing up blood and was hospitalized and treated for an ulcer in a private hospital.

This claim was denied by the RO in July 1991 and again in May 1992 where the RO found no evidence of a current chronic ulcer disease.  That is, while the Veteran may have been treated in May 1990 for some stomach symptomatology, the current medical evidence did not reveal any current chronic ulcer disease.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  In this case, the Veteran did not appeal the claim during the appellate time frame and, therefore, the past rating decisions dated July 1991 and May 1992 are final.

At the time of the May 1992 decision, the record included the Veteran's service treatment records, which indicated several entries of treatment for the Veteran's complaint of stomach pain, diagnosed as viral in nature as well as referring to the May 1990 hospitalization for stomach pains; private medical records from the May 1990 hospitalization indicating surgical treatment for mild fundal gastritis; and a March 1991 VA examination noting the Veteran's history of an ulcer, but finding no current pathology warranting a diagnosis of an ulcer or any other gastrointestinal condition.

Potentially relevant evidence received since May 1992 includes VA outpatient treatment records from 1992 through 2010, medical records associated with the SSA grant of disability benefits, a September 2002 VA examination and a September 2006 VA examination 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims she had an ulcer while on active duty with persistent symptoms thereafter.  The Board also finds noteworthy that the Veteran is already service-connected for fundal gastritis.  The RO denied the Veteran's claim finding no medical evidence of a current ulcer disease.  Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current diagnosis of a chronic ulcer disease related to her military service.  No probative evidence received since the final May 1992 decision tends to do so.

After May 1992, the medical evidence occasionally refers to the Veteran's history of an ulcer, but consistently finds no current evidence of an ulcer or chronic ulcer disease.  Diagnostic tests, to include CT scans, ultrasounds and esophagogastroduodenoscopy (EGD) dated from 1996 to, most recently, 2007, are consistently within normal limits indicating no ulcer.  The May 1990 hospitalization referenced by the Veteran, moreover, was for an upper gastrointestinal bleed, post-operatively diagnosed as "mild fundal gastritis."  Again, the Veteran is already service-connected for gastritis.  None of the new medical evidence indicates the Veteran has some gastrointestinal diagnosis other than gastritis, to include an ulcer, related to her military service.  The most recent VA examination dated September 2006, similarly, merely indicates a diagnosis of chronic gastritis.

Again, none of the new medical evidence indicates a current chronic diagnosis of ulcer disease and, therefore, is not "material" or otherwise sufficient to reopen the claim.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained below, staged ratings are not appropriate here because the Veteran's complaints with regard to both disabilities have been consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Major Depressive Disorder

The Veteran claims her depression is dehabilitating and renders her totally disabled and unable to work. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9434. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records, VA examinations and SSA disability examinations conducted throughout the pendency of this appeal reveal GAF scores ranging from 40 to 50.  Specifically, VA outpatient treatment records in 2010 indicate GAF scores ranging from 40 to 45 whereas the Veteran's most recent VA examination, dated in April 2010, indicates a GAF score of 50.

The DSM-IV provides for a GAF rating of 31 to 40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  

The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Clearly, the difference in a GAF score of 40 is significant from a GAF score of 50.  The Board finds noteworthy, however, that the Veteran also suffers with posttraumatic stress disorder (PTSD) due to being molested by her stepfather as a young child prior to her military service.  Her PTSD diagnosis and symptomatology thereof is not related to her military service.  As will be explained below, the April 2010 examiner opined that many of the symptoms associated with MDD overlap with PTSD, but only approximately 50 percent of the overall severity of her psychiatric condition is attributable to MDD alone.  This may account as to why the examiner assigned the Veteran a GAF score of 50 whereas some 2010 VA outpatient treatment records indicate a GAF score as low as 40. 

VA outpatient treatment records throughout the appellate time frame indicate symptoms of irritability, significant depression, crying spells and mood swings.  A Social and Industrial survey dated November 2002 indicates the Veteran was never hospitalized for depression, but had daily thoughts of suicide since 1993.  The Veteran, at that time, indicated that these thoughts have decreased through the years.  Indeed, as will be noted below, the Veteran denies suicidal ideation in 2010 VA outpatient treatment records as well as the most recent April 2010 VA examination.  During the 2002 survey, the examiner denied homicidal ideations and indicated she had a good relationship with her mother and siblings.  She indicated being unmarried with no children.  Her main symptoms at that time included daily mood swings, short temper, anxiety attacks, crying spells and obsessive compulsive behavior, such as routinely washing hands, since 1999.  She also indicated she did not like being in crowds.  

Most recent VA outpatient treatment records dated in 2010 indicate the Veteran's main symptoms associated with her MDD were depressed mood and irritability.  The Veteran denied any difficulties with memory or concentration.  The Board finds noteworthy that these 2010 records considerably emphasize the Veteran's childhood sexual abuse at the hand of her stepfather.  Significantly, due to those events, the Veteran indicated she never married, hardly dated, has no children and indeed describes herself as "asexual."  

The Veteran was most recently afforded a VA examination in April 2010.  The examiner again most significantly discussed the Veteran's childhood sexual abuse and the fact that the Veteran has never been married, never really dated and has no children.  The Veteran indicated she lives alone and stays mostly at home, but has four close friends who help her with groceries and other chores and finances from time to time.  She complained of sleep disturbances, irritability and decreased concentration.  The examiner further noted hypervigilance, exaggerated startle response, and depressed mood and affect.  The Veteran indicated she avoids crowds, but denied suicidal ideation, homicidal ideation, delusions or any other psychosis.  The Veteran was alert and fully oriented and the Veteran did not claim nor did the examiner observe any obsessive compulsive behaviors.  At that time, the examiner diagnosed the Veteran with PTSD, related to pre-service sexual abuse, and MDD assigning the Veteran a GAF score of 50.  The examiner further opined that MDD and PTSD have many overlapping symptomatology, but approximately 50 percent of the severity of her condition is attributable to MDD alone.

The Board finds the 2010 examiner's opinion persuasive and compelling.  It is clear the severity of the Veteran's psychiatric condition is only partially attributable to her service-connected MDD.  Indeed, the most recent VA outpatient treatment records more closely focus on the Veteran's non-service-related past sexual abuse.   

In short, the medical evidence throughout time indicates consistent symptoms of depression, mood swings, irritability and sleep disturbances.  At times, symptoms of suicidal ideation, panic attacks, obsessive compulsive behaviors and decreased concentration are noted and at other times, these symptoms are denied by the Veteran.  It is also clear the Veteran chooses to stay unmarried and living alone.  She avoids crowds, but has a good relationship with her mom and siblings as well as four close friends.  Some of these social choices, however, are at least partially attributable to her non-service related PTSD. 

On the one hand, the Veteran's overall psychiatric symptomatology most closely resembles the 70 percent criteria for a "severe" psychiatric condition.  On the other hand, however, it is clear the Veteran's non-service related PTSD is significantly responsible for many of her severe symptoms.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In light of the nature of psychiatric conditions and overlapping symptomatology, the Board finds an increased rating to 70 percent, but no more, is warranted for her MDD resolving all reasonable doubt in favor of the Veteran.  See 38 C.F.R. § 4.7.  

The most consistent symptomatology of the Veteran's MDD includes sleep impairment, significant (but not total) social isolation, depression and irritability.  There is also some evidence of hyperstartle response and hypervigilance.  The April 2010 examiner further found the Veteran's MDD and PTSD cause significant interference with the Veteran's ability to work effectively.  These symptoms are normally associated with a 50 percent rating.

The Board notes there is also some evidence of symptoms normally associated with a 70 percent rating such as panic attacks, impairment in concentration, suicidal ideation and obsessive compulsive behavior.  Again, these symptoms are not consistent throughout time and are at least partially attributable to her non-service related PTSD.  Although these symptoms are not completely consistent through time or solely attributable to her MDD, the Board finds these symptoms support an increased rating here (again, resolving all reasonable doubt in favor of the Veteran).

The evidence, in contrast, does not show any evidence of symptoms normally associated with a 100 percent rating, such as homicidal ideation, illogical speech, neglect of personal appearance and hygiene, delusions or psychosis.  

The Board notes the Veteran indicated she last worked in 1996 as a cashier, but her current unemployment is due to a combination of physical and psychiatric conditions. As indicated above, the April 2010 examiner indicates the Veteran's psychiatric conditions as a whole significantly interfere with her ability to maintain a job.  The Veteran also lives alone and mainly spends her time alone, but she has a good relationship with her mom, siblings and four close friends. Clearly the Veteran has significant deficiencies in social and occupational functioning.  Such deficiencies, however, are contemplated in ratings lower than 100 percent.  More importantly, she does not have total social and occupational impairment. 

The Board concludes, after resolving all reasonable doubt in the Veteran's favor, the Veteran's overall level of disability for her MDD more nearly approximates that consistent with a 70 percent rating, but no more.  For reasons explained above, the Veteran's disability simply does not warrant a 100 percent disability rating.

Migraine Headaches

The Veteran claims that the symptoms and pain from her chronic headaches cause her to be bedridden at least 10 times per month.  She further claims the frequency of her severe headaches increased the frequency of having to go to the ER for shots over the past few years.  

The current 30 percent rating was assigned under Diagnostic Code 8100, for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under this provision, a compensable 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  In contrast, a noncompensable rating is assigned for attacks less frequently.  Id.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  50 percent is the highest rating provided under DC 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA outpatient treatment records do indicate regular complaints of headaches with nausea and vomiting.  The Board notes, however, that the Veteran is also service connected for gastritis, which is partially responsible for her nausea and vomiting.  

The Veteran was afforded a VA examination in April 2010 where the Veteran complained of daily headaches four to five times a week with nausea and vomiting.  The Veteran indicated seeing flashing spots during the headaches with severe exacerbations occurring approximately 10 times per month where she feels as if she needs to go to the ER for shots.  On examination, the examiner found the Veteran to be somewhat photophobic, but not phonophobic.  In light of her gastrointestinal problems, the examiner did not find any medical evidence that the Veteran's headaches specifically have worsened over time.  Rather, the examiner found her condition to be consistent over time, but at the same time given the sheer number of prostrating events monthly and the Veteran's aversion to any sort of treatment, the examiner opined that her headaches would "severely impact[]" her ability "to hold any sort of job."  

The Board finds the examiner's opinion persuasive.  It is based on a thorough examination of the Veteran and a complete review of the medical evidence.  In short, the examiner found the Veteran's symptomatology consistent throughout the appellate time frame, but in light of the frequency of prostrating attacks, her headaches would severely impact her ability to find employment.  This is exactly the diagnostic criteria for a 50 percent rating.

As such, the Board finds the medical evidence warrants a 50 percent rating for the Veteran's migraine headaches.  The Board further notes this is the highest rating allowed under the diagnostic criteria.  There is also no other applicable criteria that would warrant a greater rating.

Extra-Schedular Considerations

In considering the ratings assigned here, the Board also considered whether the Veteran is entitled to a greater level of compensation at any time period on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected MDD or migraine headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's MDD and migraine headaches with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria for both conditions consider economic impact of the disabilities.  Specifically with regard to MDD, the diagnostic criteria address a wide range of social and industrial indicators and psychiatric symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

As indicated above, the 70 percent rating awarded here for MDD was granted despite the fact that the severity of the Veteran's overall psychiatric condition is also partially attributable to non-service related PTSD in light of the overall effect of both psychiatric disabilities and the overlapping nature of the symptomatology.  The 50 percent rating awarded for migraine headaches, was based on the severe economic impact the Veteran's frequent prostrating attacks have on her life. 

In short, the Board is awarding the 70 percent and 50 percent ratings respectively taking into account the particulars of the Veteran's specific circumstances. 

With regard to employability, it is undisputed that the Veteran has not worked since 1996.  Indeed, the Veteran is currently in receipt of a total rating based on individual unemployability (TDIU) due to the aggregate affect of all her service-connected disorders, to include MDD and migraine headaches.

It is clear from the medical evidence, however, that the Veteran also has significant physical disabilities, unrelated to her MDD and migraine headaches.  These physical disabilities significantly contribute to her unemployment.  

While the Veteran's MDD and headaches clearly cause occupational impairment, this manifestation is already contemplated in the schedular criteria. 

Occupational impairment, moreover, is only one of many factors necessary to establish a higher rating for MDD.  See 38 C.F.R. § 4.130, DC 9434.  With regard to migraine headaches, the Veteran has been awarded the highest possible rating under DC 8100 because of the significant economic impact of her disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture for either disability.

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence has not been submitted sufficient to reopen a claim seeking entitlement to service connection for a chronic ulcer disorder and, therefore, the claim is denied.

Entitlement to an increased rating of 70 percent for MDD, but no more, is granted subject to the laws and regulations governing monetary awards. 

Entitlement to an increased rating of 50 percent for migraine headaches, but no more, is granted subject to the laws and regulations governing monetary awards.


REMAND

Service Connection (Low Back Disorder)

The Veteran claims she injured her back in a motor vehicle accident (MVA) while on active duty.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records indicate she was in a MVA on March 1988 complaining of, among other things, back pain.  Diagnostic tests at that time, however, did not reveal any low back abnormality.  Her service treatment records as a whole do not reveal a diagnosis of a low back disorder.

After service, however, the Veteran was diagnosed with moderate degenerative changes of the spine as early as April 1992, slightly over one year after separation.  Although the Veteran claims she suffered with back pain since the 1988 MVA, in contrast, during a February 1993 VA examination, the Veteran reported low back pain since July 1992 with no reported trauma.  At that time, the Veteran had limitation of motion and mild pain with no radiculopathy.  Curiously, around the same time in July 1992, the Veteran for the first time also indicated she had back pain since she was fourteen years old with injury.  X-rays at that time revealed moderate degenerative changes.

VA outpatient treatment records throughout time also reference the Veteran's childhood diagnosis of rheumatoid arthritis as to other joints, specifically her knees, feet and hands.  Other than the July 1992 record, the Veteran has never claimed a pre-service injury to her back.  Indeed, she contradicts this notion several times by indicating her low back disorder began after the 1988 in-service MVA. 

The Veteran was afforded a VA examination in June 2006 where the examiner noted the Veteran's 1988 and 1991 back "sprain" and initial diagnosis of degenerative disc disease (DDD) in 2001.  Based on this history, the examiner opined that the Veteran's current DDD is not likely related to in-service injuries, but rather more likely due to a natural occurring phenomenon.  The examiner further opined her low back disorder was not likely related to her service-connected costochondritis because that disorder affects her chest wall and is unrelated to her spine.

The Board finds the June 2006 VA examination and opinion inadequate.  For one, although the examiner indicated the claims folder was reviewed, the examiner outlined entirely incorrect facts and omitted pertinent medical history.  The Veteran may have "sprained" her low back in the military, but it is unclear whether the examiner was aware she was in a serious in-service MVA in 1988 where she hit her head against the windshield.  The Veteran was diagnosed with degenerative changes of her spine, moreover, well before 2001.  Indeed, there is evidence of moderate degenerative changes on x-ray as early as April 1992, slightly over one year after service.  The examiner also did not reconcile the conflicting evidence that the Veteran may or may not have had rheumatoid arthritis of the spine prior to her military service.  In any case, it seems clear the Veteran had rheumatoid arthritis of other joints since her adolescence, but the examiner appeared unaware of the fact altogether. 

To the extent the Veteran is claiming her spine disorder is secondary to her service-connected costochondritis, the Board further finds the June 2006 VA examiner's opinion inadequate.  That is, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (emphasis added); accord Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the VA examiner merely opined that the Veteran's lumbar spine DDD is not likely related to costochondritis.  The VA examiner did not answer the relevant questions of whether the Veteran's current lumbar spine disorder was either caused by or aggravated beyond the natural progression of the disorder due to her service-connected costochondritis.  

For these reasons, the Board finds a new VA examination is necessary.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Increased Rating Claims (Gastroenteritis and Costochondritis)

In regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded VA examinations pertinent to her costochondritis in September 2002, nearly nine years ago and pertinent to her gastritis in September 2006, nearly five years ago. 

Since those times, the claims file has voluminous medical records indicating ongoing complaints of stomach pains, joint pain and overall poor pain management.  The Veteran underwent an esophagogastroduodenoscopy in November 2007, which returned within normal limits, but thereafter the Veteran constantly complained of gastrointestinal symptoms, to include pain, nausea and constipation.  Similarly, many 2010 records indicate the Veteran was seen complaining of various joint pains.  Although none of these complaints specifically indicated costochondritis, the Veteran has never been specifically evaluated for this condition since September 2002.  

The Veteran has submitted multiple statements indicating her gastritis and costochondritis have worsened in severity.

In light of her statements, the voluminous VA outpatient treatment records and the lengthy lapse of time since the Veteran was afforded VA examinations related to these disorders, the Board concludes VA examinations are necessary.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in Cleveland, Ohio from July 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above is complete and the above mentioned records are obtained, to the extent possible, schedule the Veteran for an appropriate examination for her claimed low back disorder to determine the extent and likely etiology of any low back disorder(s) found, specifically commenting on the following:

* Whether any found low back disorder(s) pre-existed her military service in light of evidence of adolescence rheumatoid arthritis and, if so, whether any pre-existing low back disorder was permanently aggravated beyond the natural progression of the disease due to an in-service event, to include the 1988 MVA;
* Whether any found low back disorder(s) is directly attributable to any in-service injury or incident, to include the 1988 MVA; and
* Whether the Veteran has any low back disorder caused or aggravated by her service-connected costochondritis.  

Pertinent documents in the claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include the June 2006 VA examination.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above records are obtained, to the extent available, schedule the Veteran for appropriate VA examinations for her costochondritis and gastritis to ascertain the current severity of each condition.  The claims folder must be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  Any testing deemed necessary, including X-rays, should be performed.  Complete rationale (without resort to speculation) should be given for all opinions expressed.  

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, provide the appellant a supplemental statement of the case (SSOC) covering all evidence received since the statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


